Robert E. White, Esq. Village Attorney, Bloomingdale
You have informed us that your village will be legally dissolved as of December 31, 1985. The terms of two village trustees expire this spring and your question is whether the village must hold an election to fill these offices or whether the incumbents may continue serving beyond the expiration of their terms until the village is dissolved on December 31, 1985.
A procedure has been established for the dissolution of villages (Village Law, Art 19). It appears that upon dissolution, village offices terminate and their functions are to be performed by the appropriate town officers. There is no provision for extending the terms of village officers until the date of dissolution (compare § 15-104 of the Election Law).
We note that in the event an election is not held, the incumbents will hold over in office beyond the expiration of their terms (Public Officers Law, § 5). Upon the failure to elect persons to fill these two offices, the Governor would be authorized to call for a special election to fill the offices (id., § 42[3]).
We conclude that there is no authority for the trustees of a village scheduled to be dissolved to extend the terms of current elected officers until the date of dissolution.